Exhibit 10.12

FOURTH AMENDMENT TO LEASE

This Fourth Amendment to Lease (“Amendment”) is entered into, and dated for
reference purposes, as of October 4, 2019  (the “Execution Date”) by and between
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Landlord”), and
GENOMIC HEALTH, INC., a Delaware corporation (“Tenant”), with reference to the
following facts (“Recitals”):

A.          Landlord and Tenant are the parties to that certain lease which is
comprised of the following (collectively, the “Existing Lease”): that certain
Lease, dated September 23, 2005, entered into by and between Tenant, as tenant
and Landlord, as landlord (“Original Lease”); as amended by that certain First
Amendment to Lease, dated September 5, 2006, and that certain Second Amendment
to Lease, dated November 30, 2010 (the “Second Amendment”) and that certain
Third Amendment to Lease, dated as of November 11, 2015 (the “Third Amendment”),
for certain “Premises” described therein containing approximately 47,900
rentable square feet of the Building (located at 301 and 351 Penobscot Drive,
Redwood City, California), all as more particularly described in the Existing
Lease.

B.          Landlord and Tenant desire to provide for (i) the extension of the
Term of the Existing Lease; and (ii) other amendments of the Existing Lease as
more particularly set forth below.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.      SCOPE OF AMENDMENT; DEFINED TERMS.  Except as expressly provided
in this Amendment, the Existing Lease shall remain in full force and
effect.  Should any inconsistency arise between this Amendment and the Existing
Lease as to the specific matters which are the subject of this Amendment, the
terms and conditions of this Amendment shall control.  All capitalized terms
used in this Amendment and not defined herein shall have the meanings set forth
in the Existing Lease unless the context clearly requires otherwise; provided,
however, that the term “Lease” as used herein and, from and after the Execution
Date, in the Existing Lease shall refer to the Existing Lease as modified by
this Amendment.

SECTION 2.      EXTENSION OF TERM.  Landlord and Tenant acknowledge and agree
that, notwithstanding any provision of the Existing Lease to the contrary, the
current Term pursuant to the Existing Lease will expire on March 31, 2023, and
that the Term of the Lease is hereby extended for the period of seventy-two (72)
months (the “Third Extended Term”) commencing on April 1, 2023 (the “Third
Extension Commencement Date”) and expiring March 31, 2029 (hereafter, the
“Expiration Date” in lieu of the date provided in the Existing Lease), unless
sooner terminated or extended pursuant to the terms of the Lease.  Landlord and
Tenant acknowledge and agree that the Option to Extend set forth in Section  4
of Rider 2 to the Existing Lease, as amended by Section 2 of the Second
Amendment and Section 2 of the Third Amendment, shall apply to the Third
Extended Term, except that (i) the phrase “Third Extended Term” is inserted in
place of reference to the “Second Extended Term” in the Option to Extend, and
amended, and (ii) the Expiration Date shall mean the Expiration Date of the
Third Extended Term.

SECTION 3.      MONTHLY BASE RENT FOR THIRD EXTENDED TERM.  Notwithstanding any
provision of the Existing Lease to the contrary, commencing on the Third
Extension Commencement Date and continuing through the Expiration Date of the
Third Extended Term, the amount of Monthly Base Rent payable by Tenant for the
Premises shall be as follows:





-1-




 

 

Period from/to

Monthly Base Rent

April 1, 2023 to March 31, 2024

$236,147.00

April 1, 2024 to March 31, 2025

$243,231.41

April 1, 2025 to March 31, 2026

$250,528.35

April 1, 2026 to March 31, 2027

$258,044.20

April 1, 2027 to March 31, 2028

$265,785.53

April 1, 2028 to March 31, 2029

$273,759.10

 

SECTION 4.      TENANT’S SHARE.  During the Third Extended Term, Tenant shall
pay all additional Rent payable under the Lease, including Tenant’s Share of
Operating Expenses.  Notwithstanding any provisions of the Existing Lease to the
contrary, Tenant’s Building Share shall continue to be 100.00%, Tenant’s Phase
Share shall continue to be 20.3293%, and Tenant’s Project Share shall continue
to be 8.9126%.

SECTION 5.      “AS IS” CONDITION.

(a)         Condition of Premises.  Notwithstanding any provision of the
Existing Lease to the contrary, Tenant hereby leases for the Third Extended Term
and accepts the Premises in its “AS IS” condition existing on the Execution
Date, without any express or implied representations or warranties of any kind
by Landlord, its brokers, manager or agents, or the employees of any of them
regarding the Premises; and Landlord shall not have any obligation to construct
or install any tenant improvements or alterations or to pay for any such
construction or installation, except as expressly set forth in this Section 5.

(b)         Tenant Work Generally.  Landlord and Tenant acknowledge and agree
that notwithstanding any provisions of the Existing Lease to the contrary:  (a)
Tenant may desire to do certain alterations, additions or improvements in
connection with this extension of the Term, and for purposes of this Amendment
any such work is referred to as “Tenant Work”; (b) all Tenant Work, if any,
shall be done subject to and in compliance with this Amendment, and except to
the extent modified by or inconsistent with the express provisions of this
Amendment, pursuant to the provisions of Article Nine of the Original Lease
applicable to such Tenant Alterations; (c) without limiting the generality of
any provisions of Article Nine, Tenant’s selection of Tenant’s space planner
and/or architect (“Tenant's Architect”) and Tenant’s selection of a general
contractor shall be subject to Landlord’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed; (d) all plans and
specifications prepared by Tenant’s space planner or architect shall be subject
to review by Landlord’s architect and to Landlord’s prior written approval,
which shall not be unreasonably withheld, conditioned or delayed beyond ten (10)
business days with respect to any initial submissions, change orders, and any
revisions thereto; (e) Tenant shall retain one or more engineers reasonably
satisfactory to Landlord and licensed by the State of California to prepare
structural, mechanical, and electrical working drawings and specifications for
all Premises improvements, not included in, or requiring any changes to the
HVAC, fire and/or life safety, mechanical and electrical work; (f) if the Tenant
Work does not exceed the amount of the Allowance (as defined below), Tenant
shall not be required to obtain a completion and lien indemnity bond for the
Tenant Work; (g) such work, including all design, plan review, obtaining all
approvals and permits, and construction shall be at Tenant's sole cost and
expense (subject to reimbursement to the extent of the Allowance), including
delivery to Landlord of plans and specifications of such Tenant Work (including
an as-built mylar and digitized (to the extent available) set of as-built plans
and specifications upon completion) to the extent such work is more than
recarpeting and/or repainting, and (h) Tenant shall pay Landlord a fee
(“Construction Monitoring Fee”) for monitoring such design, construction and
work by Tenant equal to two percent (2%) of the Allowance, which fee shall be
paid by Landlord applying two percent (2%) of the Allowance in payment thereof.





-2-




(c)         Design & Construction Responsibility for any Tenant Work.  Tenant
shall be responsible for the suitability for the Tenant's needs and business of
the design and function of all Tenant Work and for its construction in
compliance with (i) all laws, rules, orders, ordinances, directions, regulations
and requirements of all governmental authorities, agencies, offices,
departments, bureaus and boards having jurisdiction thereof, (ii) all rules,
orders, directions, regulations and requirements of the pacific Fire Rating
Bureau, or of any similar insurance body or bodies, and (iii) all reasonable
rules and regulations of Landlord which have been provided to Tenant in writing
(collectively, referred to herein as “Laws”).  Without limiting the generality
of the foregoing, Landlord and Tenant acknowledge and agree that (a) such Laws
include all building codes and regulations, Title 24, and the Americans with
Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et. seq.) and regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time (collectively referred to herein as the “ADA”);
and (b) in the event that any work by Tenant triggers any upgrades or
modifications of existing improvements in the Premises required to comply with
Law, Tenant shall also be responsible for such upgrades and modifications, at
Tenant’s sole cost and expense (subject to reimbursement by Landlord to the
extent of the Allowance).  Tenant, through Tenant's Architect, shall prepare all
architectural plans and specifications, and engineering plans and
specifications, for the real property improvements to be constructed by Tenant
in the Premises in sufficient detail to be submitted to Landlord for approval,
to the extent required pursuant to Article Nine of the Existing Lease and this
Amendment, and to be submitted by Tenant for governmental approvals and building
permits and to serve as the detailed construction drawings and specifications
for the contractor, and shall include, among other things, all partitions,
doors, heating, ventilating and air conditioning installation and distribution,
ceiling systems, light fixtures, plumbing installations, electrical
installations and outlets, telephone installations and outlets, any other
installations required by Tenant, fire and life-safety systems, wall finishes
and floor coverings, whether to be newly installed or requiring changes from the
as-is condition of the Premises as of the date of execution of the Existing
Lease.  Tenant shall be responsible for the oversight, supervision and
construction of all Tenant Work in compliance with this Existing Lease,
including compliance with all Laws.

(d)         Allowance: Amount; Reimbursable Costs & Payment.  Allowance means an
amount up to a maximum of One Million Fifty-Three Thousand Eight Hundred and
00/100 Dollars ($1,053,800.00) to reimburse Tenant for the actual costs of
design, engineering, plan review, obtaining all approvals and permits, and
construction of Tenant Work in the Premises (including the Construction
Monitoring Fee), and shall be payable as provided below.  In no event shall the
Allowance be used to reimburse Tenant for Tenant’s FF&E (as such term is defined
herein).  For purposes of this Amendment, “Tenant’s FF&E” shall mean Tenant’s
furniture, furnishings, telephone systems, computer systems, equipment, any
other personal property or fixtures, and installation thereof, including without
limitation, "Tenant’s Personal Property" described on Exhibit “G” to the
Original Lease.  The Allowance shall be paid to Tenant within thirty (30) days
after the later of final completion of the Tenant Work and Landlord's receipt of
(i) a certificate of completion prepared by Tenant’s Architect, (ii) final
as-built plans and specifications pursuant to this Amendment, (iii) full, final,
unconditional lien releases, and (iv) reasonable substantiation of costs
incurred by Tenant with respect to the Tenant Work.  Tenant must prior to the
date that is thirty-six (36) months from the Execution Date of this Amendment
submit written application with the items required above for disbursement or
reimbursement for any reimbursable costs out of the Allowance, and to the extent
of any funds for which application has not been made prior to that date or if
and to the extent that the reimbursable costs of the Tenant Work are less than
the amount of the Allowance, then any balance remaining thereafter shall be
retained by Landlord as its sole property and Landlord shall have no obligation
or liability to Tenant with respect to such excess.

SECTION 6.      TIME OF ESSENCE.  Without limiting the generality of any other
provision of the Existing Lease, time is of the essence to each and every term
and condition of this Amendment.

SECTION 7.      BROKERS.  Notwithstanding any other provision of the Existing
Lease to the contrary, Tenant represents that in connection with this Amendment
it is represented by Kidder Mathews (“Tenant’s Broker”) and Landlord represents
that in connection with this Amendment it is represented by Newmark Cornish &
Carey (“Landlord’s Broker”).  Except for Tenant’s Broker and Landlord’s Broker





-3-




identified below, Tenant has not dealt with any real estate broker, sales
person, or finder in connection with this Amendment, and no such person
initiated or participated in the negotiation of this Amendment.  Except for
Tenant’s Broker and Landlord’s Broker identified below, Landlord has not dealt
with any real estate broker, sales person, or finder in connection with this
Amendment, and no such person initiated or participated in the negotiation of
this Amendment.  Each party hereby indemnifies and agrees to protect, defend and
hold the other party harmless from and against all claims, losses, damages,
liability, costs and expenses (including, without limitation, attorneys’ fees
and expenses) by virtue of any broker, agent or other person claiming a
commission or other form of compensation by virtue of alleged representation of,
or dealings or discussions with, the indemnifying party with respect to the
subject matter of this Amendment, except for Landlord’s Broker and Tenant’s
Broker.  Tenant is not obligated to pay or fund any amount to Landlord’s Broker,
and Landlord hereby agrees to pay such commission, if any, to which Landlord’s
Broker is entitled in connection with the subject matter of this Amendment
pursuant to Landlord’s separate written agreement with Landlord’s Broker (which
may be shared with Tenant’s Broker to the extent that Tenant’s Broker and
Landlord’s Broker have an agreement between themselves to share in such
commission).  The provisions of this Section shall survive the expiration or
earlier termination of the Lease.

SECTION 8.      ATTORNEYS’ FEES.  Each party to this Amendment shall bear its
own attorneys’ fees and costs incurred in connection with the discussions
preceding, negotiations for and documentation of this Amendment.  Section 11.03
of the Lease is hereby deleted in its entirety and of no further force and
effect.

SECTION 9.      EFFECT OF HEADINGS; RECITALS: EXHIBITS.  The titles or headings
of the various parts or sections hereof are intended solely for convenience and
are not intended and shall not be deemed to or in any way be used to modify,
explain or place any construction upon any of the provisions of this
Amendment.  Any and all Recitals set forth at the beginning of this Amendment
are true and correct and constitute a part of this Amendment as if they had been
set forth as covenants herein.  Exhibits, schedules, plats and riders hereto
which are referred to herein are a part of this Amendment.

SECTION 10.    ENTIRE AGREEMENT; AMENDMENT.  This Amendment taken together with
the Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.

SECTION 11.    OFAC.  Landlord advises Tenant hereby that the purpose of this
Section is to provide to the Landlord information and assurances to enable
Landlord to comply with the law relating to OFAC.

Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

If, in connection with the Lease, there is one or more Guarantors of Tenant’s
obligations under the Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.





-4-




Tenant covenants that during the term of the Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this
Section.  Tenant represents and warrants that the Tenant OFAC Information it has
provided or to be provided to Landlord or Landlord’s Broker in connection with
the execution of this Amendment is true and complete.

SECTION 12.    RATIFICATION.  Tenant represents to Landlord that: (a) the
Existing Lease is in full force and effect and has not been modified except as
provided by this Amendment; (b) as of the Execution Date, to Tenant’s current,
actual knowledge, there are no uncured defaults or unfulfilled obligations on
the part of Landlord or Tenant; and (c) Tenant is currently in possession of the
entire Premises as of the Execution Date, and neither the Premises, nor any part
thereof, is occupied by any subtenant or other party other than Tenant.

SECTION 13.    AUTHORITY.  Each party represents and warrants to the other that
it has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third
party.  Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.

SECTION 14.    DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST.  Pursuant to
California Civil Code Section 1938, Landlord hereby notifies Tenant that as of
the date of this Amendment, the Premises have not undergone inspection by a
“Certified Access Specialist” (“CASp”) to determine whether the Premises meet
all applicable construction-related accessibility standards under California
Civil Code Section 55.53.  Landlord hereby discloses pursuant to California
Civil Code Section 1938 as follows: “A Certified Access Specialist (CASp) can
inspect the subject premises and determine whether the subject premises comply
with all of the applicable construction-related accessibility standards under
state law.  Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant.  The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises.”  Landlord
and Tenant hereby acknowledge and agree that in the event that Tenant elects to
perform a CASp inspection of the Premises hereunder (the “Inspection”), such
Inspection shall be (a) performed at Tenant’s sole cost and expense, (b) limited
to the Premises and (c) performed by a CASp who has been approved or designated
by Landlord prior to the Inspection.  Any Inspection must be performed in a
manner which minimizes the disruption of business activities in the Building,
and at a time reasonably approved by Landlord.  Landlord reserves the right to
be present during the Inspection.  Tenant agrees to: (i) promptly provide to
Landlord a copy of the report or certification prepared by the CASp inspector
upon request (the “Report”), and (ii) keep the information contained in the
Report confidential, except to the extent required by Law, or to the extent
disclosure is needed in order to complete any necessary modifications or
improvements required to comply with all applicable accessibility standards
under state or federal Law, as well as any other repairs, upgrades,
improvements, modifications or alterations required by the Report or that may be
otherwise required to comply with applicable Laws or accessibility
requirements  (the “Access Improvements”).  If Tenant performs and Inspection,
Tenant shall be solely responsible for the cost of Access Improvements to the
Premises or the Building necessary to correct any such violations of
construction-related accessibility standards identified by such Inspection as
required by Law, which Access Improvements may, at Landlord’s option, be
performed in whole or in part by Landlord at Tenant’s expense, payable as
Additional Rent within ten (10) days following Landlord’s demand.





-5-




SECTION 15.    NO CANNABIS.  Tenant shall not bring upon the Premises or any
portion of the [Project] or use the Premises or permit the Premises or any
portion thereof to be used for the growing, manufacturing, administration,
distribution (including without limitation, any retail sales), possession, use
or consumption of any cannabis, marijuana or cannabinoid product or compound,
regardless of the legality or illegality of the same.

SECTION 16.    COUNTERPARTS.  This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart.  Each duplicate and counterpart shall be equally admissible
in evidence, and each original shall fully bind each party who has executed it.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

 

 

 

TENANT:

GENOMIC HEALTH, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kimberly J. Popovits

 

 

 

 

Print Name:

Kimberly J. Popovits

 

 

 

 

Title:

President and Chief Executive Officer

 

(Chairman of Board, President or Vice President)

 

 

 

By:

/s/ Fredrick Pla

 

 

 

 

Print Name:

Fredrick Pla

 

 

 

 

Title:

Chief Operating Officer

 

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

 

 

 

 

LANDLORD:

METROPOLITAN LIFE INSURANCE COMPANY,

 

a New York corporation

 

 

 

By:

MetLife Investment Management, LLC,

 

 

a Delaware limited liability company,

 

 

its investment manager

 

 

 

 

 

By:

/s/ Leland Low

 

 

Print name:

Leland Low

 

 

Its:

Authorized Signatory and Director

 

-6-

